 Case 8:20-cv-02250-JVS-KES Document 6 Filed 12/01/20 Page 1 of 9 Page ID #:105



 1   Michael P. West, Esq. (SBN 172478)
 2
     Ashley A. Escudero, Esq. (SBN 250473)
     CLARK HILL LLP
 3   600 West Broadway, Suite 500
 4   San Diego, California 92101
     Telephone: (619) 557-0404
 5   Facsimile: (619) 557-0460
 6   mwest@clarkhill.com
     aescudero@clarkhill.com
 7

 8   Attorneys for Defendants,
     Welltower OpCo Group LLC and
 9   Sunrise Senior Living Management, Inc.
10
                                 UNITED STATES DISTRICT COURT
11

12           CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION

13

14    GILBERT GARCIA, by and through
      his Successor in Interest, Paul Garcia;
15    PAUL GARCIA individually;                    Case No. 8:20-cv-02250 (KESx)
16    RONALD GARCIA, individually;
      GARY GARCIA, individually,                   Assigned to Hon. James V. Selna
17

18          Plaintiffs,                            DEFENDANTS’ MEMORANDUM
                                                   OF POINTS AND AUTHORITIES
19    v.                                           IN SUPPORT OF EX PARTE
20    WELLTOWER OPCO GROUP LLC                     APPLICATION FOR LEAVE TO
      dba SUNRISE VILLA BRADFORD;                  EXCEED PAGE LIMIT ON
21    SUNRISE SENIOR LIVING                        MOTION TO DISMISS
22    MANAGEMENT, INC.; and DOES 1
      through 100,
23

24          Defendants.
25
     ///
26
     ///
27

28   ///
                                                   1
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE MOTION FOR LEAVE
                     TO EXCEED PAGE LIMIT ON MOTION TO DISMISS
     CLARKHILL\61560\416158\261394127.v1-12/1/20
 Case 8:20-cv-02250-JVS-KES Document 6 Filed 12/01/20 Page 2 of 9 Page ID #:106



 1   MEMORANDUM IN SUPPORT OF EX PARTE APPLICATION FOR LEAVE
 2
            TO EXCEED PAGE LIMIT ON MOTION TO DISMISS

 3         Pursuant to the Federal Rules of Civil Procedure and the Local Rules of the United
 4
     States District Court for the Central District of California,, Defendants SUNRISE
 5
     SENIOR LIVING MANAGEMENT, INC., and WELLTOWER OPCO GROUP, LLC,
 6

 7   (collectively, the “Defendants”), by counsel, respectfully submit this Memorandum in
 8
     Support of their Ex Parte Application for leave to exceed the page limit set forth in
 9
     Local Rule 11-6 and file a Memorandum of Points and Authorities In Support of
10

11   Defendants’ Motion to Dismiss that is a maximum of 30 pages.
12
     I.      INTRODUCTION
13
           On October 26, 2020, Plaintiff Gilbert Garcia, by and through his Successor in
14

15   Interest, Paul Garcia, Paul Garcia individually, Ronald Garcia individually, and Gary
16
     Garcia individually (“Plaintiffs”), filed their Complaint in the Superior Court of
17
     California, County of Orange. Plaintiffs’ Complaint asserts causes of action for alleged
18

19   elder abuse and neglect, wrongful death, and intentional infliction of emotional distress
20
     resulting from alleged misconduct by a covered person in the administration of a
21
     covered countermeasure under the Public Readiness and emergency Preparedness Act
22

23   (“PREP Act”), 42 U.S.C.A. §§ 247d-6d, 247d-6e. In the Complaint, Plaintiffs allege
24
     that Defendants engaged in negligent, willful and/or reckless conduct in the care
25

26
     rendered to the decedent in relation to exposure, diagnosis, and treatment of COVID-

27   19 and in the distribution, administration, or use of medical countermeasures, like
28
                                                   2
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE MOTION FOR LEAVE
                     TO EXCEED PAGE LIMIT ON MOTION TO DISMISS
     CLARKHILL\61560\416158\261394127.v1-12/1/20
 Case 8:20-cv-02250-JVS-KES Document 6 Filed 12/01/20 Page 3 of 9 Page ID #:107



 1   COVID-19 testing and personal protective equipment, to prevent the spread of COVID-
 2
     19 within the residential care facility for the elderly known as Sunrise Villa Bradford,
 3

 4   where the decedent resided.

 5         Defendant Sunrise Senior Living Management, Inc. was served with the Summons
 6
     and Complaint on October 29, 2020. Defendant Welltower Opco Group, LLC was
 7

 8   served with the Summons and Complaint on October 30, 2020. Pursuant to 28 U.S.

 9   Code § 1446(b)(2)(B)-(C), and based on the last date of service, the Defendants were
10
     permitted until November 30, 2020 to remove the Complaint to this Court. On
11

12   November 27, 2020, Defendants jointly removed to this Court under 28 U.S. Code

13   § 1446(b)(2). Pursuant to Fed. R. Civ. P. 81(c)(2)(C), Defendants Welltower OPCO
14
     Group, LLC and Sunrise Senior Living Management, Inc. must file a responsive
15

16   pleading within seven days after the notice of removal is filed, which is this Friday,
17   December 4, 2020.
18
             As will be more fully discussed in Defendants’ pending Motion to Dismiss, the
19

20   Complaint allegations clearly and directly implicate the protections and immunities
21   provided under the Public Readiness and Emergency Preparedness Act (PREP Act), a
22
     multi-part federal law intended to protect individuals and entities rendering services in
23

24   response to the unpredictable and challenging circumstances posed by pandemics and
25   other emergencies. Pursuant to the enabling power of the PREP Act, the United States
26
     Secretary of Health and Human Services (“HHS”) has issued a Declaration specifically
27

28   applying the PREP Act to the COVID-19 pandemic and protecting “covered persons”
                                                   3
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE MOTION FOR LEAVE
                     TO EXCEED PAGE LIMIT ON MOTION TO DISMISS
     CLARKHILL\61560\416158\261394127.v1-12/1/20
 Case 8:20-cv-02250-JVS-KES Document 6 Filed 12/01/20 Page 4 of 9 Page ID #:108



 1   like the Defendants from any suit or liability caused by, arising out of, relating to, or
 2
     resulting from their efforts to prevent, diagnose, or treat the spread of COVID-19.
 3

 4          It is imperative that the Court be permitted a full opportunity to consider the many

 5   facets of the PREP Act and the declarations, regulations, and executive orders and
 6
     proclamations implicated thereby. In light of the immunity from suit afforded by the
 7

 8   PREP Act, it is also imperative that the Court fully consider and address the application

 9   of the PREP Act now – at the outset of litigation – so as to avoid both the Defendants
10
     and the Court incurring the expense and delay of discovery and trial in the midst of an
11

12   on-going pandemic. Defendants respectfully request leave to exceed the page limit set

13   forth in Local Rule 11-6, and to file a Memorandum of Points and Authorities in Support
14
     of their pending Motion to Dismiss that is no more than thirty (30) pages. As further
15

16   discussed below, Defendants will suffer significant prejudice if this request is not
17   granted, while Plaintiffs will not suffer any prejudice due to the granting of this request.
18
     II.     LEGAL STANDARD
19

20         “[A] district court possesses inherent powers that are governed not by rule or
21   statute but by the control necessarily vested in courts to manage their own affairs so as
22
     to achieve the orderly and expeditious disposition of cases.” Dietz v. Bouldin, 136 S.
23

24   Ct. 1885, 1891, 195 L. Ed. 2d 161 (2016) (internal quotation and citations omitted).
25   Indeed, “district courts have the inherent authority to manage their dockets and
26
     courtrooms with a view toward the efficient and expedient resolution of cases.” Id. at
27

28   1892-93 (citations omitted).
                                                   4
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE MOTION FOR LEAVE
                     TO EXCEED PAGE LIMIT ON MOTION TO DISMISS
     CLARKHILL\61560\416158\261394127.v1-12/1/20
 Case 8:20-cv-02250-JVS-KES Document 6 Filed 12/01/20 Page 5 of 9 Page ID #:109



 1          Ex parte relief is appropriate given the date by which Defendants must file their
 2
     responsive pleading. A noticed Motion for Leave to Exceed the Page Limit would not
 3

 4   be heard until after the December 4, 2020 date upon which the Defendants’ responses

 5   to the Complaint are due. Counsel for Defendants notified counsel for Plaintiffs of
 6
     Defendants’ intent to seek an order, ex parte, from the Court for leave to exceed the
 7

 8   maximum allowable page limits, and attempted to obtain Plaintiffs’ consent to this

 9   relief. (Declaration of Michael P. West (“West Declaration”), ¶ 2) Counsel for Plaintiffs
10
     would not agree to stipulate to an extension of the page limit from 25 pages to 30 pages
11

12   for the Motion to Dismiss. (West Decl., ¶ 3)

13   III.    ARGUMENT
14
             Plaintiffs’ Complaint and Defendants’ pending Motion to Dismiss require
15

16   consideration of the PREP Act, 42 U.S.C.A. §§ 247d-6d, 247d-6e, and certain other
17   federal and state declarations, proclamations, orders, laws, and regulations related
18
     thereto. Specifically, the PREP Act is a federal law in which Congress determined that
19

20   potential state tort liability must give way to the need to promptly and efficiently
21   respond to a pandemic or other public emergency. The PREP Act therefore completely
22
     preempts state law and provides potential claimants an exclusive federal remedy to be
23

24   pursued against an emergency fund and, potentially, in a federal court in the District of
25   Columbia. The PREP Act further provides that its application may be triggered by a
26
     declaration of the Secretary of HHS.
27

28           As it relates to the COVID-19 pandemic, the Secretary of HHS has issued such a
                                                   5
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE MOTION FOR LEAVE
                     TO EXCEED PAGE LIMIT ON MOTION TO DISMISS
     CLARKHILL\61560\416158\261394127.v1-12/1/20
 Case 8:20-cv-02250-JVS-KES Document 6 Filed 12/01/20 Page 6 of 9 Page ID #:110



 1   declaration and required the application of the PREP Act to claims like those pursued
 2
     by Plaintiffs. This Court will therefore be required to consider whether the Defendants
 3

 4   were “covered persons” engaged in "recommended activities" for “covered

 5   countermeasures” during the COVID-19 global pandemic and national emergency
 6
     under the PREP Act. Addressing these issues requires a complete discussion and
 7

 8   analysis of the PREP Act, as well as certain additional federal and state guidance,

 9   proclamations, regulations, and orders bearing on the Defendants’ immunity from suit.
10
     These issues cannot be fully and adequately addressed within the page limits set forth
11

12   in Local Rule 11-6.

13           The COVID-19 pandemic is an on-going national emergency less than a year old.
14
     It is therefore imperative that the parties be afforded a complete opportunity to discuss
15

16   Plaintiffs’ claims and the associated PREP Act immunities. The Court’s ruling on
17   Defendants’ pending Motion to Dismiss may have far-reaching precedential impacts.
18
     The Court should therefore be permitted to review complete and thorough briefing when
19

20   addressing this novel and potentially far-reaching issue.
21         The inability of the Defendants to provide a complete discussion of the PREP Act
22
     within their pending Motion to Dismiss will significantly prejudice Defendants. The
23

24   Defendants assert that the PREP Act affords them immunity from suits like Plaintiffs’.
25   The Court must resolve this immunity question “at the earliest stage of litigation to
26
     avoid the expenses and delays of unnecessary trials.” Dixon v. City of Long Beach, 244
27

28   Fed.Appx. 128, 129 n. 1 (9th Cir. 2007). See also Pearson v. Callahan, 555 U.S. 223,
                                                   6
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE MOTION FOR LEAVE
                     TO EXCEED PAGE LIMIT ON MOTION TO DISMISS
     CLARKHILL\61560\416158\261394127.v1-12/1/20
 Case 8:20-cv-02250-JVS-KES Document 6 Filed 12/01/20 Page 7 of 9 Page ID #:111



 1   231 (2009) (noting that the “driving force” behind the creation of qualified immunity is
 2
     to ensure the resolution of claims “prior to discovery”). To do otherwise will potentially
 3

 4   prejudice Defendants by forcing them to engage in costly and time-consuming

 5   discovery and trial during an unrelenting pandemic and while they continue to take
 6
     actions to prevent the spread of the virus. Indeed, if Defendants are not permitted a full
 7

 8   opportunity to brief their Motion to Dismiss, and if the Court does not promptly and

 9   correctly consider the immunities afforded by the PREP Act, Defendants may be
10
     inundated by other spurious claims similar to Plaintiffs’. These lawsuits will further
11

12   exhaust the resources of Defendants and this Court.

13         Finally, while Defendants will suffer significant prejudice if not provided a full
14
     opportunity to brief their Motion to Dismiss, Plaintiffs will suffer no prejudice if
15

16   Defendants are permitted leave to exceed the page limitation set forth in Local Rule 11-
17   6. Defendants would not oppose any request by Plaintiffs for a commensurate extension
18
     to the page limit on any opposition filed by Plaintiffs to Defendants’ Motion. Further,
19

20   Plaintiffs, like Defendants, will benefit from the Court’s complete consideration of the
21   PREP Act at this early stage. If, as Defendants allege, Plaintiffs’ Complaint falls within
22
     the PREP Act, then the Plaintiffs should be promptly re-directed to the emergency fund
23

24   established by the declaration of the Secretary of HHS and should not incur the time
25   and expense of litigating in this improper forum.
26
     ///
27

28   ///
                                                   7
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE MOTION FOR LEAVE
                     TO EXCEED PAGE LIMIT ON MOTION TO DISMISS
     CLARKHILL\61560\416158\261394127.v1-12/1/20
 Case 8:20-cv-02250-JVS-KES Document 6 Filed 12/01/20 Page 8 of 9 Page ID #:112



 1   IV.     CONCLUSION
 2
           For the reasons set forth above, Defendants respectfully request that the Court
 3

 4   grant Defendants leave to exceed the page limit set forth in Local Rule 11-6 and file a

 5   Memorandum of Points and Authorities that is a maximum of 30 pages.
 6

 7

 8   Respectfully submitted this 1st day of December, 2020.

 9                                                         Respectfully submitted,
10                                                         CLARK HILL LLP
11

12                                                 By: /s/Michael P. West
13                                                   Michael P. West
                                                     Ashley A. Escudero
14                                                   CLARK HILL LLP
                                                     One America Plaza
15                                                   600 West Broadway, Suite 500
                                                     San Diego, CA 92101
16                                                   Telephone: (619) 557-0404
                                                     Facsimile: (619) 557-0460
17                                                   mwest@clarkhill.com
                                                     aescudero@clarkhill.com
18                                                   Attorneys for Defendants
                                                     Welltower OpCo Group LLC and
19
                                                     Sunrise Senior Living Management, Inc.
20

21

22

23

24

25

26

27

28
                                                       8
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE MOTION FOR LEAVE
                     TO EXCEED PAGE LIMIT ON MOTION TO DISMISS
     CLARKHILL\61560\416158\261394127.v1-12/1/20
 Case 8:20-cv-02250-JVS-KES Document 6 Filed 12/01/20 Page 9 of 9 Page ID #:113



 1                                    CERTIFICATE OF SERVICE
 2
           I hereby certify that on this 1st day of December, 2020, I will electronically file
 3
     the foregoing with the Clerk of the Court using the CM/ECF system, which will then
 4

 5   be sent Electronically to the registered participants as identified on the Notice of
 6
     Electronic Filing (NEF) and paper copies will be sent by first class mail to any counsel
 7
     of record indicated as non-registered participants.
 8

 9
     Dated: December 1, 2020                           /s/ Michael P. West
10
                                                       Michael P. West
11                                                     Attorneys for Defendants,
                                                       Welltower OpCo Group, LLC
12                                                     and Sunrise Senior Living
13                                                     Management, Inc.

14   Attorney for Plaintiffs:
15
     Ayman R. Mourad, Esq.
16   Alexander N. Rynerson, Esq.
     LANZONE MORGAN LLC
17   5001 Airport Plaza Dr., Suite 210
18   Long Beach, CA 90815
     Tel: (562) 596-1700
19   Fax: (562) 596-0011
     Email: eservice@lanzonemorgan.com
20
     Email: arm@lanzonemorgan.com
21   Email: asr@lanzonemorgan.com
22

23

24

25

26

27

28
                                                   9
     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE MOTION FOR LEAVE
                     TO EXCEED PAGE LIMIT ON MOTION TO DISMISS
     CLARKHILL\61560\416158\261394127.v1-12/1/20
